United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3106
                                  ___________

Tony Nenninger,                          *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
       v.                                *   District Court for the Western
                                         *   District of Arkansas.
United States Forest Service;            *
Mark Rey, in official capacity           *       [UNPUBLISHED]
as Undersecretary for USDA; Gayle        *
Kimball, in official capacity as Chief   *
of Forest Service; Don Palmer, in        *
official capacity as FS Special Use      *
Program Manager; John Twiss,             *
individually and in official capacity as *
FS Chief of law enforcement; Gene        *
Smithson, in official capacity as FS     *
Incident Commander during Fourth of *
July rainbow gatherings; Ellen           *
Hornstein, individually and in official *
capacity as FS legal counsel; John/Jane *
Does, individually and in official       *
capacities for FS and/or other           *
government agencies; Officer             *
Kragstadt, individually and in official *
capacity in FS law enforcement; Officer *
Lampshire, individually and in official *
capacity in FS law enforcement,          *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: November 23, 2009
                                 Filed: November 27, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Tony Nenninger appeals from the order of the District Court1 granting
defendants’ motion to dismiss or, in the alternative, for summary judgment in his
action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971), and the court's subsequent order denying his motion to amend
the judgment. Having carefully reviewed the record and Nenninger’s arguments, we
conclude that the District Court did not err in granting defendants’ motion and did not
abuse its discretion in denying Nenninger’s motion to amend. See Franklin v. Local
2 of the Sheet Metal Workers Int’l Ass’n, 565 F.3d 508, 520 (8th Cir. 2009) (noting
that order granting summary judgment is reviewed de novo on appeal); Taxi
Connection v. Dakota, Minn. & E. R.R. Corp., 513 F.3d 823, 825 (8th Cir. 2008)
(noting that order granting motion to dismiss is reviewed de novo on appeal); United
States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (noting that
order denying motion under Rule 59(e) of the Federal Rules of Civil Procedure is
reviewed for clear abuse of discretion on appeal). Accordingly, we affirm. We also
deny Nenninger’s pending motion to schedule oral argument.
                         ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -2-